Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are currently pending in the present application.
Claims 1 and 18 are currently amended; claims 2, 4-7, 11-17, 19, and 21-28 are original; and claims 3 and 8-10 have been previously presented.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered. 
Response to Arguments
Applicant’s arguments have been fully considered, and to the extent they apply to the new rejections set forth below, the arguments are addressed as follows:
Applicant argues that the rejection of record of independent claims 1 and 18 as being obvious over prior art references Lüchinger and Hideyuki is improper because there is no motivation to combine the teachings of Hideyuki with that of Lüchinger. Applicant alleges that there is no motivation to combine because the compounds disclosed by Hideyuki are not the same as those disclosed by Lüchinger and thus, there is no evidence that the compounds disclosed by Lüchinger could still function for their intended purpose without the presence of lead. This argument is not persuasive. Firstly, 
Applicant also argues that substituting the compounds of Hideyuki into those of Lüchinger would not provide the presently claimed embodiments. This argument also is not persuasive. As with applicant’s previous argument, no evidence of applicant’s theory has been set forth. In addition, the test for obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 18-21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger (US 20190018287), of record, in view of Hideyuki (WO 2014129067), of record, and Sato (US 2015/0364523).
Re: claim 1, Lüchinger discloses a base substrate 52 in which a first region and a second region are defined (Figs. 1, 2, where the first region corresponds with 21, 22 and the second region corresponds with the portion of 52 that does not correspond to 21 or 22); a color conversion layer 21, 22 on the base substrate, in the first region (Figs. 1, 2), and comprising color conversion particles 11, 12 configured to convert a wavelength of incident light (Figs. 1, 2 where blue light is converted to red and green); and a color light transmitting layer on the base substrate in the second region (Figs. 1, 2 where the layer is a blank layer that comprises no color conversion layer); wherein each of the color conversion particles comprises a compound represented by Formula 1: AmBnXi-- (1) in Formula 1, A is Cs, Rb, or an alloy thereof (paras. 8-9, 29-31 disclose Cs); B is at least one selected from the group consisting of Cu, Sb, Ge, Sn, Bi, and an alloy thereof (paras. 8, 10, 17 disclose Sb or Bi alloy); m, n, and I are each an integer of 1 to 9 (paras. 8-14); and X is at least one selected from the group consisting of F, Cl, Br, I, and a mixture thereof (paras. 8, 11 disclose Br or I). 
Lüchinger does not explicitly disclose that the compound is free of Pb and that at least one of an insulating layer is directly disposed between the color conversion layer and the color light transmitting layer.
Hideyuki discloses that the compound 3 (Fig. 1) is free of Pb (page 3, lines 111-115).

Sato discloses that at least one of an insulating layer 172 is directly disposed between the color conversion layer 170a, b, c and the color light transmitting layer 168a, b, c (Fig. 16).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of an insulating layer be directly disposed between the color conversion layer and the color light transmitting layer, as disclosed by Sato, in the device disclosed by Lüchinger for the purposes of minimizing scratches or abrasions on the color filters and minimizing any contamination of the color conversion layer.
Re: claim 18, Lüchinger discloses a display element 53; and a color conversion element 21, 22 on the display element (Fig. 2), wherein the color conversion element comprises a base substrate 52 in which a first region and a second region are defined (Figs. 1, 2, where the first region corresponds with 21, 22 and the second region corresponds with the portion of 52 that does not correspond to 21 or 22); a color conversion layer 21, 22 on the base substrate, in the first region (Figs. 1, 2), and comprising color conversion particles 11, 12 configured to convert a wavelength of incident light (Figs. 1, 2 where blue light is converted to red and green); and a color light transmitting layer on the base substrate in the second region (Figs. 1, 2 where the layer 
Lüchinger does not explicitly disclose that the compound is free of Pb and that at least one of an insulating layer is directly disposed between the color conversion layer and the color light transmitting layer.
Hideyuki discloses that the compound 3 (Fig. 1) is free of Pb (page 3, lines 111-115).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the compound be free of Pb, as disclosed by Hideyuki, in the device disclosed by Lüchinger for the purpose of minimizing toxicity to users of the display device (see Hideyuki page 1, lines 27-30 & page 4, lines 128-129).
Sato discloses that at least one of an insulating layer 172 is directly disposed between the color conversion layer 170a, b, c and the color light transmitting layer 168a, b, c (Fig. 16).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one of an insulating layer be directly disposed between the color conversion layer and the color light 
Re: claims 2 and 19, Lüchinger, Hideyuki and Sato disclose the limitations of claims 1 and 18, respectively, and Lüchinger further discloses that each of the color conversion particles has a polygonal or linear structure (para. 7).
Re: claims 3 and 20, Lüchinger, Hideyuki and Sato disclose the limitations of claims 1 and 19, respectively, and Lüchinger further discloses that a length of the color conversion particle measured in a first direction is longer than a length of the color conversion particle measured in a second direction perpendicular to the one direction, and the length of the color conversion particle measured in the second direction perpendicular to the first direction is greater than a thickness of the color conversion particle (para. 7 discloses orthorhombic). 
Re: claims 4 and 21, Lüchinger, Hideyuki and Sato disclose the limitations of claims 3 and 20 respectively, and Lüchinger further discloses that the length of the color conversion particle measured in the first direction is in a range of 2 nm to 300 nm, and the thickness of the color conversion particle is in a range of 0.5 nm to 5 nm (para. 93 discloses 3 nm – 3000 nm, which overlaps the claimed range).
Re: claim 27, Lüchinger, Hideyuki and Sato disclose the limitations of claim 18, and Lüchinger further discloses that the display element comprises a first substrate 52, a second substrate 54 facing the first substrate (Fig. 2); a liquid crystal layer 53 between the first and second substrates (Fig. 2), and a light source 50 located opposite to the light conversion element 21, 22 with respect to the liquid crystal layer (Fig. 2).
s 5-17 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger, in view of Hideyuki, Sato, and Shibata (US 20140368766), of record.
Re: claims 5 and 22, Lüchinger, Hideyuki and Sato disclose the limitations of claims 1 and 18; however, none of the references explicitly discloses a color filter layer between the color conversion layer and the base substrate, on which light emitted from the color conversion layer is incident, and which is configured to block a part of the light.
Shibata discloses a color filter layer 11 between the color conversion layer 4 and the base substrate 3, on which light emitted from the color conversion layer is incident (Fig. 1), and which is configured to block a part of the light (Fig. 1, where 11R and 11G block blue light).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a color filter layer between the color conversion layer and the base substrate, on which light emitted from the color conversion layer is incident, and which is configured to block a part of the light, as disclosed by Shibata, in the device disclosed by Lüchinger, Hideyuki, and Sato for the purpose of improving color intensity and depth in images displayed by the device.
Re: claims 6 and 23, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claims 5 and 22 respectively, and Shibata further discloses that the color conversion layer 4 comprises a light transmitting resin that does not absorb the incident light (paras. 104, 110).
Re: claims 7 and 24, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claims 6 and 23 respectively, and Shibata further discloses that the color 
Re: claim 8, Lüchinger, Hideyuki, Sato and Shibata disclose the limitations of claim 5, and Lüchinger further discloses that the color conversion layer comprises first color conversion particles 12 on which a first light BL (Fig. 1) having a center wavelength band of a first wavelength (para. 97, where the wavelength range is blue) is incident and which convert the first light into a second light having a center wavelength band of a second wavelength longer than the first wavelength (para. 97, where the second light is green, and where the wavelength of green light is greater than the wavelength of blue light).
Re: claim 9, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 8, and Shibata further discloses that the color filter layer 11 comprises a first color filter layer 4G between the first color conversion layer and the base substrate 3 (Fig. 1), and the first color filter layer is configured to transmit the second light and to block the first light (Fig. 1, where the first light is blue (para. 89), and the second light is green).
Re: claim 10, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 9, and Lüchinger further discloses that the color conversion layer further comprises a second color conversion layer 22 comprising second color conversion particles 12 configured to convert the first light into third light having a center wavelength band of a third wavelength longer than the second wavelength (Fig. 1, 
Re: claims 11 and 26, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claims 10 and 25 respectively, and Lüchinger further discloses that in Formula 1, the Xs of the first color conversion particles and the second conversion particles are different from each other (para. 29 discloses I and para. 34 discloses Br).
Re: claim 12, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 10, and Shibata further discloses that the second color filter layer 11G is configured to transmit the third light and to block the first light and the second light (Fig. 1, where the third light is green).
Re: claim 13, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 10, and Lüchinger further discloses that the second color conversion layer further comprises a quantum dot material (paras. 75-77).
Re: claim 14, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 10, and Shibata further discloses that when the first light is emitted (para. 89 discloses blue), the first light is incident on the color light transmitting layer 4B (Fig. 1), the color filter layer further comprises a third color filter layer 11B between the color light transmitting layer and the base substrate 3 (Fig. 1), the color light transmitting layer configured to emit the first light to the third color filter layer, and the third color filter layer is configured to transmit the first light and to block the second light and the third light (Fig. 1, where the first light is blue).

Re: claim 16, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 15, and Shibata further discloses an optical filter layer 6 on a surface other than an outer surface of the color conversion layer (Fig. 1), contacting the base substrate 27, and configured to reflect light emitted from the color conversion layer (para. 119; Figs. 3A, 3B).
Re: claim 17, Lüchinger, Hideyuki, Sato, and Shibata disclose the limitations of claim 16, and Shibata further discloses that the optical filter layer 6 is configured to transmit at least a part of light incident on the color conversion layer or emitted from the color conversion layer, and configured to reflect other parts of the light (Figs. 3A, 3B; para. 122).
 a first color conversion layer comprises first color conversion particles 12 on which a first light BL (Fig. 1) having a center wavelength band of a first wavelength (para. 97, where the wavelength range is blue) is incident and which convert the first light into a second light having a center wavelength band of a second wavelength longer than the first wavelength (para. 97, where the second light is green, and where the wavelength of green light is greater than the wavelength of blue light); and a second color conversion layer comprises second color conversion particles 11 configured to convert the first light into third light having a center wavelength band of a third wavelength longer than the second wavelength (Fig. 1, where the first light is blue (para. 89) and the third light is red).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger in view of Hideyuki, Sato, and Yamazaki (US20180083074), of record.
Re: claim 28, Lüchinger, Hideyuki, and Sato disclose the limitations of claim18; however, none of the references explicitly discloses that the display element comprises a first electrode; a hole transporting layer on the first electrode; a light emitting layer on the hole transporting layer; and a second electrode on the light emitting layer.
Yamazaki discloses a first electrode 191 (Fig. 14); a hole transporting layer on the first electrode (Fig. 14; para. 293); a light emitting layer 192 on the hole transporting layer (Fig. 14); and a second electrode 193a on the light emitting layer (Fig. 14).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the display element comprise a first electrode; a hole transporting layer on the first electrode; a light emitting layer on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871